DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests – “a reconfigurable power channel disposed between the first device port and the second device port wherein the reconfigurable power channel comprises: a one-way DC to DC power converter having an input side for receiving input DC power therein and an output side for distributing output DC power therefrom: and power channel circuitry comprising a plurality of switches, wherein the one-way DC to DC power converter and each of the plurality of switches is operable by the digital data processor to reconfigure the power node to: a) connect the 2 110281483 1Application No.: 16/790,410Attorney Docket No.: 797543.000330 input side of the power converter to the first device port and to connect the output side of the power converter to the second device port; or b) connect the input side of the power converter to the second device port and to connect the output side of the power converter to the first device port, or c) connect the first device port to the second device port without the connecting either of the first device port the second device port to the input side or the output side of one-way DC to DC power converter. - which taught nor suggested by the prior art of record (PTO-892 and 1449).Therefore, claims 21-24 indicated allowable. 
Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests – “power characteristics of a second external power device electrically interfaced with the another power node; - executing energy management schema on the digital data processor to determine by the power node a power distribution configuration of each of the power node and the another power node that allows DC power to be exchanged between the first external power device and the second external power device.”  - which taught nor suggested by the prior art of record (PTO-892 and 1449). Therefore, claims 26-30 indicated allowable. 
Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests – “a node communication module included on each power node operable by the digital data processor to communicate with the first external DC power device; and - a network communication module included on each power node operable by the digital data processor to communicate with one or more second external DC power devices interfaced with other of the plurality of power nodes.”  - which taught nor suggested by the prior art of record (PTO-892 and 1449). Therefore, claims 31-38 indicated allowable. 
Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests - calculating by the digital data processor of each power node a distributed power network configuration for exchanging DC power between at least a portion of the plurality of external power device connected to one of the plurality of power nodes; 7 110281483 1Application No.: 16/790,410Attorney Docket No.: 797543.000330 - operating, by the digital data processor of each power node a one-way DC to DC power converter having an input side for receiving input DC power therein and an output side for distributing output DC power therefrom and a plurality of switches disposed power channel circuitry provided on each of the plurality of power nodes to implement the distributed power network configuration; and - distributing power over the distributed power network using the calculated distributed power network configuration.- which taught nor suggested by the prior art of record (PTO-892 and 1449).Therefore, claim 39 indicated allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186